                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


EMPLOYERS MUTUAL CASUALTY
COMPANY,

                        Plaintiff,

        v.                                                      Civil Action 2:18-cv-517
                                                                Judge George C. Smith
                                                                Magistrate Judge Jolson
THE CIRCLE OF THE LIVING GOD
INTERNATIONAL, INC., et al.,


                        Defendants.



                                               ORDER

        This matter is before the Court on Plaintiff’s Settlement Report (Doc. 16), which the court

will also construe as a Motion to Stay. (Id. at 1). Plaintiff represents to the Court that the “matter

was mediated in Virginia on January 22, 2019. Mediation was successful, and a settlement was

reached as to all claims asserted in the Virginia litigation, giving rise to this declaratory judgment

action.” (Id. at 1). Further, Plaintiff states that “[d]ue to the terms of the settlement, it will take

approximately 90 days to implement and finalize the settlement . . . .” (Id.). Plaintiff seeks a

ninety (90) day stay of this case and represents that by or before the end of this time, “counsel

should be in a position to proceed with the dismissal of this declaratory judgment action.” (Id.).

For good cause shown, the stay is GRANTED. The parties are further ORDERED to submit a

joint status report to the Court no later than April 30, 2019, if the case is still pending.

        IT IS SO ORDERED.

                                                         s/ George C. Smith__________________
                                                        GEORGE C. SMITH, JUDGE
                                                        UNITED STATES DISTRICT COURT
